ACCEPTED
                                                                                     12-14-00126-CR
                                                                         TWELFTH COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                                 2/6/2015 4:18:15 PM
                                                                                        CATHY LUSK
                                                                                              CLERK

                           NUMBER 12-14-00126-CR

CHRISTOPHER WILEY                       §      IN THE COURT OFFILED IN
                                                               APPEALS
                                                            12th COURT OF APPEALS
                                        §                        TYLER, TEXAS
v.                                      §      12TH   JUDICIAL  DISTRICT
                                                             2/6/2015 4:18:15 PM
                                        §                        CATHY S. LUSK
                                                                     Clerk
THE STATE OF TEXAS                      §      TYLER, TEXAS


                  STATE’S FIRST MOTION FOR EXTENSION
                     AND FOR LATE FILING OF BRIEF


TO THE HONORABLE COURT OF APPEALS:

     Comes now the State of Texas and presents its first motion for an extension

of time and for late filin of its rrief in the aroee-captioned cause, showin

the followin facts and circumstances in support:

  A. The case was ori inally disposed of ry a jury trial in the 241st District
Court of Smith County, Texas, the Honorarle Jack Skeen Jr. presidin .

  B. The trial court cause numrer was 241-1239-13, and the case was styled
The State of Texas v. Christopher Wiley.

   C. The jury found appellant uilty of the offense of murder as char ed in
the indictment and assessed his punishment at confinement for life in the
Texas Department of Criminal Justice—Institutional Dieision and a $10,000
fine.

    D. Appellant filed his rrief on 7 January 2015. The State’s Brief is due to re
filed in this Court on or refore 6 Ferruary 2015.

   E. There haee reen two extensions of time ranted for the filin of
appellant’s rrief and no preeious extensions requested ry or ranted to the
State.
    F. Pursuant to Rules 2, 10.5(r), and 38.6(d) of the Texas Rules of Appellate
Procedure, the State is seekin the Court’s indul ence on an extension of
fourteen (14) days in order to allow the State an opportunity for timely filin
its rrief on or refore 20 Ferruary 2015.

   G. The facts relied on to support this request are as follows:

   I, Aaron Rediker, the undersi ned Assistant Criminal District Attorney, am
one of the two attorneys assi ned to the Appellate Dieision of the Smith
County District Attorney’s Office. After receiein appellant’s rrief, I haee had
to take my attention away from the case to work on the followin appellate
and hareas matters:

      1. Rahman v. State, No. 12-14-00225-CR, State’s Brief due 23 Ferruary
   2015.

      2. Ex parte Cornelio, Cause Numrer                 241-0929-12-A,     State’s
   supplemental answer filed 6 Ferruary 2015.

      3. Spears v. State, No. 12-14-00163, State’s Brief filed 4 Ferruary 2015.

      4. Browning v. State, No. 12-14-00179-CR, States Brief filed 12 January
   2015.

      5. Ex parte Rosales, Cause Numrers 241-0232-00, 241-81580-99, 241-
   81581-99, 241-81582-99, 241-81583-99, and 241-81584-99, on oin hareas
   proceedin s—next eeidentiary hearin set for 20 March 2015.

      6. Ex parte Warthsaw, Cause Numrers 114-0116-12-A and 114-0117-12-A,
   State’s desi nations filed 18 Decemrer 2014.

   H. In addition to the cases listed aroee, I am re ularly called upon to
research issues arisin at trial, answer questions from law enforcement, and to
represent the State in eeidentiary hearin s on applications for writs of hareas
corpus.



                                          2
    I. Therefore, this motion is not rein filed for purposes of delay, rut to
allow the State to timely respond to the ar uments in appellant’s rrief. The
State has a reat interest in affirmin the jud ment of the 241st District Court
in this case.

   J. All facts recited in this motion not within the record or the Court’s
knowled e in its official capacity are within the personal knowled e of the
undersi ned attorney, and a eerification is therefore not required under Rule
10.2 of the Texas Rules of Appellate Procedure.

      WHEREFORE, PREMISES CONSIDERED, the State of Texas prays that

this Court rant the fore oin motion and extend the time for filin its rrief

to 20 Ferruary 2015.

                                           Respectfully surmitted,

                                           D. MATT BINGHAM
                                           Criminal District Attorney
                                           Smith County, Texas


                                           /s/ Aaron Rediker
                                           Aaron Rediker
                                           Assistant District Attorney
                                           SBOT #: 24046692
                                           100 North Broadway, 4th Floor
                                           Tyler, Texas 75702
                                           Office: (903) 590-1720
                                           Fax: (903) 590-1719 (fax)
                                           arediker@smith-county.com




                                       3
                           CERTIFICATE OF COMPLIANCE

   Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), the undersi ned
attorney certifies that the word count for this document is 531 words as
calculated ry Microsoft Word 2010.


                                             /s/ Aaron Rediker
                                             Aaron Rediker


                             CERTIFICATE OF SERVICE

  On 6 Ferruary 2015, a le irle copy of the fore oin motion was sent ry
email to Austin R. Jackson, attorney for appellant, at jlawappeals@ mail.com.


                                             /s/ Aaron Rediker
                                             Aaron Rediker




                                         4